Citation Nr: 1747269	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  12-08 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the left tonsil and metastatic level II lymph nodes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from March 1967 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In April 2014, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The Board remanded this case for additional development in October 2014.  The case is now returned for appellate review.

During the course of the remand, the Veteran withdrew the power of attorney for his former representative.  See January 2017 correspondence.


FINDING OF FACT

It is at least as likely as not that the Veteran's squamous cell carcinoma of the left tonsil and metastatic level II lymph nodes first developed during the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection squamous cell carcinoma of the left tonsil and metastatic level II lymph nodes are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for squamous cell carcinoma of the left tonsil and metastatic level II lymph nodes.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran seeks service connection for squamous cell carcinoma of the left tonsil and metastatic level II lymph nodes, which he relates to his presumed exposure to herbicides in Vietnam.  He maintains that since he breathed in the herbicides from his upper respiratory area that he should be service-connected for his cancer of the tonsils on a presumptive basis.  The Veteran's (former) representative also argues that since his cancer metastasized to the lymph nodes it should be considered akin to non- Hodgkin's lymphoma.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Certain chronic disabilities, including malignant tumors, may be presumed to have been incurred in or aggravated by service if they become manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In addition if a veteran was exposed to an herbicide agent during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, certain diseases, including non-Hodgkin's lymphoma and respiratory cancers of the lung, bronchus, larynx, and trachea are presumptively related to exposure to herbicides under 38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307(d), 3.309(e), barring any clear and unmistakable evidence to the contrary.  

However, cancer of the tonsils is not presumptively related to herbicide exposure.  Also, to the extent that the Veteran has non-Hodgkin's lymphoma solely as a result of his tonsil cancer metastasizing, service connection would not be warranted on a presumptive basis, for the lymph node cancer, as well.  See VAOPGCPREC 18-97 (1997), 62 Fed. Reg. 37954 (1997) (presumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure); Darby v. Brown, 10 Vet. App. 243 (1997).  

Nonetheless, this does not preclude the Veteran establishing service connection for tonsil cancer on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

At the outset, the Board notes that the National Personnel Records Center confirmed that the Veteran served in Vietnam from April 6, 1968 to April 6, 1969.  Therefore, exposure to Agent Orange in service is conceded.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

While there are no findings of tonsillar cancer in service, the service treatment records show treatment for sore throat in March 1968, at which time the pharynx was hyperemic without exudate.  A previous throat culture dated in January 1968 was normal.  An August 1969 treatment record also shows treatment for sore throat with a temperature of 101.2.  

The Veteran testified that his private doctor told him that his cancer could be related to herbicide exposure but that he could not get the doctor to write this down.

A VA medical opinion was provided in February 2015 that the Veteran's tonsil cancer was less likely than not incurred in or caused by an event, illness, or injury in military service.  The rationale was that since the tonsillar cancer was a fairly aggressive cancer, it would not be likely that the cancer had been present for 35 years.  The examiner also commented on the Veteran's testimony that his doctor had told him the tonsillar cancer might be related to herbicide exposures, noting that this was not a definitive opinion and was not backed by a rationale.  The examiner noted that the Veteran's tonsillar cancer was more likely related to some recent, and noted that researchers had established a link between the presence of the human papillomvaris (HPV) infection and throat cancer.

An April 2015 VA addendum opinion noted that while the Veteran had treatment for sore throat in service, this appeared to be self-limited and did not persist for months.

The Veteran's private oncologist also submitted an opinion in July 2014 that it was as likely as not that the Veteran's current diagnosis of tonsillar carcinoma was a result of the exposure to Agent Orange while in service.  The rationale for the opinion was based on the oncologist's review of the Veteran's past and present medical records, his examination of the Veteran, and review of the diagnostic testing, which included computed tomography (CT) scans, blood work, and pathology reports.  The oncologist thus found that the Veteran's current diagnosis of tonsillar carcinoma was consistent with exposure to Agent Orange in service and was as likely as not service-connected.

In evaluating the medical evidence, while the VA examiner noted that the Veteran's tonsillar cancer was less likely related to service because it was an aggressive cancer and that the cancer was more likely related to something recent, such as HPV, the examiner did not specifically state whether the Veteran had any findings of HPV, which would account for his diagnoses.  It is not clear if the examiner was suggesting that the Veteran had HPV, but this is not established in the medical records.  

As for the private medical opinion, it was provided by an oncologist who had been treating the Veteran.  The private doctor also noted a review of the medical evidence and examination of the Veteran as the basis for the medical opinion that the Veteran's exposure to Agent Orange in service was the likely cause of the tonsillar cancer.  The probative value of the July 2014 private medical opinion is high as the physician was fully informed of the Veteran's medical history, provided a fully articulated rationale, and the opinion was supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 -04 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In weighing the favorable medical opinion, and the conceded exposure to Agent Orange in service, the Board finds that the evidence is relatively equally-balanced in terms of whether the Veteran has squamous cell carcinoma of the left tonsil and metastatic level II lymph nodes related to his military service, and will resolve this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, entitlement to service connection for squamous cell carcinoma of the left tonsil and metastatic level II lymph nodes is warranted.


ORDER

Entitlement to service connection for squamous cell carcinoma of the left tonsil and metastatic level II lymph nodes is granted.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


